Opinion issued February 3, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01129-CV
———————————
IN RE monica nolasco, as next friend of e.d., a minor, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator
Monica Nolasco, as next friend of her minor niece, E.D., has filed a petition
for writ of mandamus, complaining that the trial court denied her request for (1)
a continuance of the trial of the underlying lawsuit and (2) to allow privately-retained
counsel to substitute for court-appointed counsel in the representation of E.D.[1]  On February 2, 2011, relator moved the Court to
dismiss her petition for writ of mandamus, stating that she no longer desires
to pursue mandamus relief.  No opinion
has issued in this case.
          Accordingly,
we grant relator’s motion.  The
petition for writ of mandamus is dismissed, and our order staying the
trial of the underlying lawsuit is lifted. 

 
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Massengale and Brown.
 




[1]
          The underlying lawsuit In re E.D., No. 2010-05624J in the 313th
District Court of Harris County.